Opinion by
Judge Pryor:
The first ground for the attachment cannot be sustained, as the evidence clearly shows ah amount of property subject to execution, out of which the appellee’s debt could have been made. The mere insolvency of the appellant is not sufficient to authorize an attachment under this statute. If the debtor has property subject to execution of sufficient value to pay the debt the attachment should be discharged. Nor is there any evidence of fraud.. The validity of the debts for which the mortgages were executed is not questioned, and the fact that an assignment was made for the benefit of all creditors evidences good faith on the part of the debtor in equalizing all of his creditors in the distribution of his assets.
The judgment below, in so far as it sustains the attachment, is reversed and cause remanded with directions to discharge it.